        Case 2:21-cv-01470-MMB Document 12 Filed 08/20/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BECHRAN MBAGWU,                :
                               :
                               :
     v.                        :                      CIVIL ACTION NO. 21-1470
                               :
PPA TAXI & LIMOUSINE DIVISION, :
                               :

                                             ORDER

      AND NOW, this 20th day of August, 2021, for the foregoing reasons, Plaintiff’s Motion

to Remand (ECF No. 7) is DENIED.

                                              BY THE COURT:

                                              /s/ MICHAEL M. BAYLSON

                                              MICHAEL M. BAYLSON, U.S.D.J.


 O:\CIVIL 21\21-1470 Mbagwu v. PPA Taxi & Limo Division\21cv1470 Order 8.20.docx
